Exhibit 10.5

AFTER

RECORDING, RETURN TO:

Brian T. Holmes, Esq.

McKenna Long & Aldridge LLP

303 Peachtree Street N.E., Suite 5300

Atlanta, Georgia 30308

 

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE.

ASSIGNMENT OF LEASES AND RENTS

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of July 31,
2014, by HC-11250 FALLBROOK DRIVE, LLC, a Delaware limited liability company
(“Assignor”), having its principal place of business at 4211 W. Boy Scout
Boulevard, Suite 500, Tampa, Florida 33607, to KEYBANK NATIONAL ASSOCIATION, a
national banking association (“KeyBank”), as Agent (KeyBank, in its capacity as
Agent, is hereinafter referred to as “Agent”) for itself and each other lender
(collectively, the “Lenders”) which is or may hereafter become a party to that
certain Credit Agreement, dated as of even date herewith, by and among Carter
Validus Operating Partnership II, LP, a Delaware limited partnership
(“Borrower”), KeyBank, as Agent and the Lenders (as the same may be further
varied, amended, restated, renewed, consolidated, extended or otherwise
supplemented from time to time, the “Credit Agreement”).

ASSIGNOR, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and AS ADDITIONAL SECURITY, does hereby
presently, absolutely, irrevocably and unconditionally GRANT, SELL, CONVEY,
ASSIGN, TRANSFER, SET OVER AND DELIVER to Agent, for the ratable benefit of the
Lenders and the holders of any Hedge Obligations, as additional security, the
entire lessor’s, landlord’s or licensor’s interest in and to all leases,
subleases (to the full extent of Assignor’s right, title and interest therein),
tenant contracts, rental agreements, occupancy agreements or agreements of a
similar nature, whether written or oral, now or hereafter affecting the Property
(as defined in the Deed of Trust, Security Agreement and Assignment of Leases
and Rents dated as of even date herewith executed by Assignor to a trustee named
therein, as “Trustee”, for the benefit of Agent, the other Lenders and the
holders of the Hedge Obligations (the “Instrument”)), or any part thereof, which
Property includes that certain lot or piece of land, more particularly described
in Exhibit A attached hereto, together with all lease, security, damage or other
deposits and all guarantees of the foregoing and letters of credit or other
security relating to the performance or obligations of any tenants, lessees or
licensees thereunder (all of the leases and other agreements and guarantees
described above together with all present and future leases and present and
future agreements and any amendment, modification, extension or renewal of the
same are hereinafter collectively referred to as the “Leases”);



--------------------------------------------------------------------------------

TOGETHER WITH all rents, income, issues, revenues and profits arising from the
Leases and renewals thereof and together with all rents, income, issues and
profits from the use, enjoyment and occupancy of the Property (including, but
not limited to, minimum rents, additional rents, percentage rents, deficiency
rents, security deposits and liquidated damages following default under any
Leases, all proceeds payable under any policy of insurance, all of Assignor’s
rights to recover monetary amounts from any lessee under the Leases in
bankruptcy including, without limitation, rights of recovery for use and
occupancy and damage claims arising out of defaults under the Leases, including
rejection of a Lease, together with any sums of money that may now or at any
time hereafter be or become due and payable to Assignor by virtue of any and all
lease termination payments, royalties, overriding royalties, bonuses, delay
rentals and any other amount of any kind or character arising under any and all
present and all future oil, gas and mining Leases covering the Property or any
part thereof, and all rents under and as defined in the Leases) (all of the
rights described above hereinafter collectively referred to as the “Rents”).

THIS ASSIGNMENT is made for the purposes of additionally securing the following
described indebtedness (collectively the “Secured Obligations”):

(a) The debt evidenced by (i) those certain Revolving Credit Notes made by
Borrower in the aggregate principal amount of Thirty-Five Million and No/100
Dollars ($35,000,000.00) to the order of the Revolving Credit Lenders, each of
which has been issued pursuant to the Credit Agreement and is due and payable in
full on or before July 31, 2017, unless extended as provided in the Credit
Agreement, and which evidence a revolving credit loan in the initial principal
amount of up to $35,000,000.00 which may be increased pursuant to Section 2.11
of the Credit Agreement, (ii) that certain Swing Loan Note made by Borrower in
the principal amount of Ten Million and No/100 Dollars ($10,000,000.00) to the
order of KeyBank, which has been issued pursuant to the Credit Agreement and is
due and payable in full on or before July 31, 2017, unless extended as provided
in the Credit Agreement, and which evidences a swing loan in the initial
principal amount of up to $10,000,000.00, and (iii) each other note as may be
issued under the Credit Agreement, including, without limitation, the revolving
credit loan or the swing loan described herein (each of which is due and payable
on or before July 31, 2017, unless extended as provided in the Credit
Agreement), each as originally executed, or if varied, extended, supplemented,
consolidated, amended, replaced, renewed, modified or restated from time to time
as so varied, extended, supplemented, consolidated, amended, replaced, renewed,
modified or restated; provided, however, that the maximum principal indebtedness
under the promissory notes described in clauses (i) through (iii) above shall
not exceed the aggregate amount of Three Hundred Million and No/100 Dollars
($300,000,000.00) (collectively, the “Note”);

(b) The payment, performance and discharge of each and every obligation,
covenant and agreement of Assignor contained herein, and of Borrower and
Assignor in the Credit Agreement and in the other Loan Documents, including,
without limitation, the obligation of Borrower to reimburse Issuing Lender for
any draws under the Letters of Credit;

(c) Any and all additional advances made by Agent or any Lender to protect or
preserve the Property or the lien and security title hereof in and to the
Property, or for taxes, assessments or insurance premiums as hereinafter
provided (whether or not Assignor is the owner of the Property at the time of
such advances);

 

2



--------------------------------------------------------------------------------

(d) The payment, performance and discharge of each and all of the Hedge
Obligations (as defined in the Credit Agreement);

(e) Any and all other indebtedness, obligations and liabilities now or hereafter
owing or to be performed by Borrower to any Lender or Agent pursuant to the
terms of the Credit Agreement or the other Loan Documents, whether now existing
or hereafter arising or incurred, however evidenced or incurred, whether express
or implied, direct or indirect, absolute or contingent, due or to become due,
including, without limitation, all principal, interest, fees, expenses, yield
maintenance amounts and indemnification amounts, and all renewals,
modifications, consolidations, replacements and extensions thereof; and

(f) The Enforcement Costs (as defined in the Instrument).

Notwithstanding anything to the contrary contained herein, under no
circumstances shall the Secured Obligations include any obligation that
constitutes an Excluded Hedge Obligation (as defined in the Credit Agreement) of
the Assignor.

Assignor warrants to Agent that (a) Assignor is the sole owner of the entire
lessor’s interest in the Leases and the Rents; (b) the Leases have not been
altered, modified or amended in any manner whatsoever except as disclosed to
Agent and, to the best knowledge of Assignor, are valid, enforceable and in full
force and effect; (c) neither the Leases nor the Rents reserved in the Leases
have been assigned or otherwise pledged or hypothecated; (d) none of the Rents
have been collected for more than one (1) month in advance; (e) Assignor has
full power and authority to execute and deliver this Assignment and the
execution and delivery of this Assignment has been duly authorized and does not
conflict with or constitute a default under any law, judicial order or other
agreement affecting Assignor or the Property; and (f) there exist no offsets or
defenses to the payment of any portion of the Rents.

Assignor covenants with Agent that Assignor (a) shall observe and perform all
the obligations imposed upon the lessor under the Leases and shall not do or
permit to be done anything to impair the value of the Leases as security for the
Secured Obligations; (b) shall enforce the performance and observance of the
obligations of the other parties to the Leases to be performed thereunder
consistent with the provisions of the Credit Agreement; (c) will appear in and
defend any action arising out of, or in any manner connected with, any of the
Leases, or the obligations or liabilities of Assignor as the landlord, lessor or
licensor thereof, or any tenant, lessee, licensee or any guarantor thereunder;
(d) shall not collect any Rents more than one (1) month in advance; (e) shall
not execute any other assignment of lessor’s interest in the Leases or the
Rents; (f) shall execute and deliver at the request of Agent all such further
assurances, confirmations or assignments in connection with the Property as
Agent shall from time to time reasonably require; and (g) shall deliver to Agent
executed copies of all Leases required to be delivered to Agent pursuant to the
terms of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

THIS ASSIGNMENT is made on the following terms, covenants and conditions:

1. Present Assignment. Assignor does hereby absolutely, presently and
unconditionally assign to Agent, Assignor’s right, title and interest in and to
any and all Leases and Rents, it being intended by Assignor that this Assignment
constitute a present assignment and not an agreement to assign. Assignor agrees
to execute and deliver to Agent such additional instruments, in form and
substance satisfactory to Agent, as may hereinafter be requested by Agent to
further evidence and confirm said assignment. Such assignment to Agent shall not
be construed to bind Agent to the performance of any of the covenants,
conditions, or provisions contained in any of the Leases or otherwise to impose
any obligation upon Agent. Agent is hereby granted and assigned by Assignor the
right to enter the Property for the purpose of enforcing its interest in the
Leases and the Rents, this Assignment constituting a present and unconditional
assignment of the Leases and Rents. Assignor shall authorize and direct, and
does hereby authorize and direct, each and every present and future tenant under
the Leases to pay all Rents directly to Agent upon receipt of written demand
from Agent. It is the intent of Assignor and Agent hereunder that the Rents
hereby absolutely assigned are no longer, during the term of this Assignment,
property of Assignor or property of any estate of Assignor as defined by 11
U.S.C. § 541, and shall not constitute collateral, cash or otherwise, of
Assignor. Notwithstanding the provisions of this Paragraph 1, so long as no
Event of Default has occurred and is continuing, Assignor shall have the right
to act as lessor under the Leases to the extent not prohibited by the Credit
Agreement. Notwithstanding anything to the contrary herein, all references in
this Assignment to an assignment or transfer of Leases and Rents is intended to
and shall be deemed to provide to Agent and the Lenders a security interest in
all “Rents” as defined in Chapter 64 of the Texas Property Code. Agent and the
Lenders shall be entitled to all rights and remedies of an assignee as set forth
in said Chapter 64.

2. License. Although this Assignment constitutes a present assignment of all
Rents, so long as there shall exist no Event of Default under the Instrument or
the Credit Agreement, Assignor shall have a license (revocable upon the
occurrence and during the continuous of an Event of Default) to collect and
receive the Rents. Upon the occurrence and during the continuance of any Event
of Default, the license granted in this Paragraph 2 shall automatically, without
further act by Agent, cease and terminate, and thereafter, any Rents received by
Assignor shall be held in trust for the benefit of, and shall be immediately
remitted by Assignor to, Agent.

3. Remedies of Agent. If an Event of Default under the Instrument or the Credit
Agreement shall have occurred and be continuing, Agent may collect and receive
all the Rents, including those past due as well as those accruing thereafter,
and, Assignor hereby authorizes Agent or Agent’s agents to collect the Rents and
hereby directs such tenants, lessees and licensees of the Property to pay the
Rents to Agent or Agent’s agents. Assignor agrees that each and every tenant,
lessee and licensee of the Property may pay, and hereby irrevocably authorizes
and directs each and every tenant, lessee and licensee of the Property to pay,
the Rents to Agent or Agent’s agents on Agent’s written demand therefor (which
demand may be made by Agent at any time after the occurrence and during the
continuance of an Event of Default) without any obligation on the part of said
tenant, lessee or licensee to inquire as to the existence of an Event of Default
and notwithstanding any notice or claim of Assignor to the contrary, and
Assignor agrees that Assignor shall have no right or claim against said tenant,
lessee or licensee for or by reason of any Rents paid to Agent following receipt
of such written demand. Anything in this Paragraph 3 to the contrary
notwithstanding, Agent shall not be obligated to discharge or

 

4



--------------------------------------------------------------------------------

perform the duties of a landlord or lessor to any tenant or other occupant or
incur any liability as a result of the exercise by Agent of its rights under
this Assignment, and Agent shall be liable to account only for the rents,
income, issues, profits and revenues actually received by Agent. In connection
with any action taken by the Agent pursuant to this Paragraph 3, the Agent shall
not be liable for any loss sustained by Assignor resulting from any act or
omission of the Agent, including a loss arising from the ordinary negligence of
the Agent, unless such loss is caused by its own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods, nor shall the Agent be obligated to
perform or discharge any obligation, duty or liability of Assignor. Assignor
hereby assents to, ratifies and confirms any and all actions of the Agent with
respect to the Property taken under this Paragraph 3.

4. No Liability of Agent. After the occurrence and during the continuance of an
Event of Default, the Agent is fully authorized to receive and receipt for said
revenues and proceeds; to endorse and cash any and all checks and drafts payable
to the order of Assignor or the Agent for the account of Assignor received from
or in connection with said revenues or proceeds and apply the proceeds thereof
to the payment of the Secured Obligations, when received, regardless of the
maturity of any of the Loans or the Hedge Obligations, or any installment
thereof; and to execute transfer and division orders in the name of Assignor, or
otherwise, with warranties binding Assignor. The Agent shall not be liable for
any delay, neglect, or failure to effect collection of any proceeds or to take
any other action in connection therewith or hereunder; but shall have the right,
at its election, in the name of Assignor or otherwise, to prosecute and defend
any and all actions or legal proceedings deemed advisable by the Agent in order
to collect such funds and to protect the interests of the Agent and/or Assignor,
with all costs, expenses and attorney’s fees incurred in connection therewith
being paid by Assignor.

5. Other Remedies and Non-Waiver. No right, power or remedy conferred upon or
reserved to Agent by this Assignment is intended to be exclusive of any other
right, power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Agent or of any Lender to exercise any right,
power or remedy accruing upon any default shall exhaust or impair any such
right, power or remedy or shall be construed to be a waiver of any such default,
or acquiescence therein; and every right, power and remedy given by this
Assignment to Agent may be exercised from time to time and as often as may be
deemed expedient by Agent. No consent or waiver, expressed or implied, by Agent
to or of any breach or default by Assignor in the performance of the obligations
thereof hereunder shall be deemed or construed to be a consent or waiver to or
of any other breach or default in the performance of the same or any other
obligations of Assignor hereunder. Failure on the part of Agent to complain of
any act or failure to act or to declare an Event of Default under the
Instrument, the Credit Agreement, the Guaranty or the other Loan Documents,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of its rights hereunder or impair any rights, powers or remedies of
Agent consequent on any breach or default by Assignor. Nothing contained in this
Assignment and no act done or omitted by Agent pursuant to the power and rights
granted to Agent hereunder shall be deemed to be a waiver by Agent of its rights
and remedies under the other Loan Documents and this Assignment is made and
accepted without prejudice to any of the

 

5



--------------------------------------------------------------------------------

rights and remedies possessed by Agent under the terms thereof. The right of the
Agent to collect the Rents and to enforce any other security thereof held by it
may be exercised by Agent either prior to, simultaneously with or subsequent to
any action taken by it hereunder.

6. Conflict with Credit Agreement Provisions. Assignor hereby acknowledges and
agrees that, in the event of any conflict between the terms hereof and the terms
of the Credit Agreement, the terms of the Credit Agreement shall control.

7. No Mortgagee in Possession. Nothing herein contained shall be construed as
constituting Agent a “mortgagee in possession” in the absence of the taking of
actual possession of the Property by Agent. In the exercise of the powers herein
granted to Agent, no liability shall be asserted or enforced against Agent, all
such liability being expressly waived and released by Assignor.

8. No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally, or by any act or failure to
act on the part of Assignor or Agent, but only by an agreement in writing signed
by the party against whom the enforcement of any modification, amendment,
waiver, extension, change, discharge or termination is sought.

9. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Assignment
may be used interchangeable in singular or plural form and the word “Assignor”
shall mean “Assignor and any subsequent owner or owners of the Property or any
part thereof or any fee interest therein,” the word “Agent” shall mean “Agent
and any subsequent beneficiary of the Instrument,” the word “Loans” shall have
the meaning set forth in the Credit Agreement, the word “person” shall include
an individual, corporation, partnership, trust, unincorporated association,
government, governmental authority, and any other entity, the words “Property”
shall include any portion of the Property and any interest therein; whenever the
context may require, any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural and vice versa. All other capitalized terms used, but
not defined herein, shall have the meaning set forth in the Credit Agreement.

10. Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

11. Counterparts. This Assignment may be executed in any number of counterparts
each of which shall be deemed to be an original but all of which when taken
together shall constitute one agreement.

12. GOVERNING LAW; JURISDICTION. THIS ASSIGNMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS CHOSEN PURSUANT TO SECTION 3.04 OF THE
INSTRUMENT. ASSIGNOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY COURT
OF COMPETENT JURISDICTION LOCATED IN THE JURISDICTION CHOSEN PURSUANT TO SECTION
3.04 OF THE INSTRUMENT IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT.

 

6



--------------------------------------------------------------------------------

13. Successors and Assigns. Assignor may not assign its rights under this
Assignment. Assignor hereby acknowledges and agrees that Agent may assign this
Assignment without Assignor’s consent. Subject to the foregoing, this Assignment
shall be binding upon, and shall inure to the benefit of, Assignor and the Agent
and their respective successors and assigns.

14. Termination of Assignment. Upon payment in full of the Secured Obligations
and the delivery and recording of a satisfaction, release or discharge of the
Instrument duly executed by Agent, this Assignment shall become and be void and
of no effect as to the Leases and Rents from the Land no longer securing the
Secured Obligations.

15. INDEMNIFICATION. ASSIGNOR SHALL AND DOES HEREBY AGREE TO INDEMNIFY AND TO
HOLD AGENT, THE LENDERS AND THE HOLDERS OF THE HEDGE OBLIGATIONS HARMLESS FOR,
FROM AND AGAINST ANY AND ALL COSTS, EXPENSES, CLAIMS, DEMANDS, LIABILITY, LOSS
OR DAMAGE (INCLUDING ALL COSTS, EXPENSES, AND ATTORNEYS’ FEES INCURRED IN THE
DEFENSE THEREOF) ASSERTED AGAINST, IMPOSED ON OR INCURRED BY AGENT, THE LENDERS
OR THE HOLDERS OF THE HEDGE OBLIGATIONS IN CONNECTION WITH OR AS A RESULT OF
THIS ASSIGNMENT OR THE EXERCISE OF ANY RIGHTS OR REMEDIES UNDER THIS ASSIGNMENT
OR UNDER ANY OF THE LEASES OR BY REASON OF ANY ALLEGED OBLIGATIONS OR
UNDERTAKINGS OF AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS CONTAINED IN ANY
OF THE LEASES; PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED TO
OBLIGATE ASSIGNOR TO INDEMNIFY AND HOLD AGENT, THE LENDERS OR THE HOLDERS OF THE
HEDGE OBLIGATIONS HARMLESS FOR, FROM AND AGAINST ANY AND ALL COSTS, EXPENSES,
CLAIMS, DEMANDS, LIABILITY, LOSS OR DAMAGE ASSERTED AGAINST, IMPOSED ON OR
INCURRED BY AGENT, THE LENDERS OR THE HOLDERS OF THE HEDGE OBLIGATIONS BY REASON
OF SUCH PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE IF A JUDGMENT IS ENTERED
AGAINST AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS BY A COURT OF
COMPETENT JURISDICTION AFTER THE EXPIRATION OF ALL APPLICABLE APPEAL PERIODS.
SHOULD AGENT, A LENDER OR A HOLDER OF THE HEDGE OBLIGATIONS INCUR ANY SUCH
COSTS, EXPENSES, LIABILITIES, LOSS OR DAMAGE, OR IN THE DEFENSE OF ANY SUCH
CLAIMS OR DEMANDS, FOR WHICH IT IS TO BE INDEMNIFIED BY ASSIGNOR AS AFORESAID,
THE AMOUNT THEREOF SHALL BE ADDED TO THE SECURED OBLIGATIONS, SHALL BEAR
INTEREST AT THE INTEREST RATE FOR OVERDUE AMOUNTS STATED IN THE CREDIT AGREEMENT
FROM THE DATE INCURRED UNTIL PAID (BUT IN NO EVENT SHALL THE INTEREST PAYABLE
EXCEED THE MAXIMUM AMOUNT ALLOWED BY LAW), SHALL BE SECURED BY THIS ASSIGNMENT,
THE INSTRUMENT AND THE OTHER LOAN DOCUMENTS, AND SHALL BE PAYABLE IMMEDIATELY
UPON DEMAND.

 

7



--------------------------------------------------------------------------------

16. Notices. Except for any statutory notice required prior to exercise of the
remedies provided herein, which must be delivered in accordance with such
statutes, all notices, requests and other communications hereunder shall be made
and delivered in the manner provided in the Instrument.

17. Rejection of Leases. In the event a tenant under any Lease should be the
subject of any proceeding under the Federal Bankruptcy Act (Title 11 U.S.C.) or
any other federal, state, or local statute which provides for the possible
termination or rejection of the Leases assigned hereby, the Assignor covenants
and agrees that if any of the Leases is so rejected, no settlement for damages
shall be made without prior written consent of the Agent, and any check in
payment of damages for rejection of such Lease will be made payable both to the
Assignor and Agent. The Assignor hereby assigns any such payment to the Agent
and further covenants and agrees that upon the request of the Agent, it will
duly endorse to the order of the Agent any check, the proceeds of which will be
applied to whatever portion of the indebtedness secured hereby and by the
Security Documents which the Agent may elect.

18. No Merger of Estates. So long as any of the indebtedness secured hereby and
by the Loan Documents shall remain unpaid, unless the Agent shall otherwise
consent in writing, the fee title and the leasehold estate on the Property as
hereinbefore described shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of said estate either in the Assignor or in
any tenant or in a third party by purchase or otherwise.

19. Agent’s Rights of Assignment; Rights of Assignees. Agent may assign to any
subsequent holder of the Note or the Instrument, or to any person acquiring
title to the Property, all of Agent’s right, title and interest in any of the
Leases and rents, issues, income and profits from the Property. No such assignee
shall have any liability for any obligation which accrued under any of the
Leases prior to the assignment to such assignee nor shall any such assignee have
any obligation to account to Assignor for any rental payments which accrued
prior to such assignment unless actually received by such assignee. After
Assignor’s right, title and interest in the Property has been foreclosed or
otherwise terminated, no assignee of Assignor’s interest in the Leases shall be
liable to account to Assignor for any rents, issues, income or profits
thereafter accruing.

20. Modifications, Etc. Assignor hereby consents and agrees that Agent or any
other person may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
person, firm or corporation on its behalf or for its account, securing the
Secured Obligations; substitute for any collateral so held by it, other
collateral of like kind; agree to modification of the terms of the Credit
Agreement or any of the other Security Documents or agreements evidencing or
relating to the Hedge Obligations (the “Hedge Documents”); extend or renew the
Note, the Credit Agreement or any of the other Security Documents or Hedge
Documents for any period; grant releases, compromises and indulgences with
respect to the Note, the Credit Agreement, the Guaranty or any of the other
Security Documents or Hedge Documents for any period; grant releases,
compromises and indulgences with respect to the Note, the Credit Agreement, the
Guaranty or any of the other Security Documents or Hedge Documents to any
persons or entities now or hereafter liable thereunder or hereunder; release any
guarantor or endorser of the Note, the Instrument, the Credit

 

8



--------------------------------------------------------------------------------

Agreement, the Guaranty, or any other Security Documents or Hedge Documents; or
take or fail to take any action of any type whatsoever; and no such action which
Agent or any other person shall take or fail to take in connection with the
Security Documents or Hedge Documents, or any of them, or any security for the
payment of the Secured Obligations or for the performance of any obligations or
undertakings of Assignor, nor any course of dealing with Assignor or any other
person, shall release Assignor’s obligations hereunder, affect this Assignment
in any way or afford Assignor any recourse against Agent or any other person.
The provisions of this Assignment shall extend and be applicable to all
renewals, amendments, extensions, consolidations and modifications of the
Security Documents, Hedge Documents and the Leases, and any and all references
herein to the Security Documents, Hedge Documents or the Leases shall be deemed
to include any such renewals, amendments, extensions, consolidations or
modifications thereof.

21. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, GRANTOR WAIVES
THE RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR ANY OTHER SECURITY
DOCUMENT.

THIS ASSIGNMENT shall inure to the benefit of Agent and any subsequent
beneficiary of the Instrument and shall be binding upon Assignor, and Assignor’s
heirs, executors, administrators, successors and assigns and any subsequent
owner of the Property.

[Signatures Begin on the Following Page]

 

9



--------------------------------------------------------------------------------

THIS INSTRUMENT AND THE OTHER LOAN DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT
AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OR PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

Assignor has executed this instrument as of the day and year first above
written.

 

ASSIGNOR: HC-11250 FALLBROOK DRIVE, LLC,
a Delaware limited liability company By:   Carter Validus Operating Partnership
II, LP, a Delaware limited partnership, its sole member   By:   Carter Validus
Mission Critical REIT II, Inc., a Maryland corporation, its General Partner    
By:  

/s/ John E. Carter

    Name:   John E. Carter     Title:   Chief Executive Officer

 

KeyBank/Carter Validus Operating Partnership II, LP – Cy-Fair Surgery Center –

Signature Page to Assignment of Leases and Rents



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

THE STATE OF Florida    §    § COUNTY OF Hillsborough    §

This instrument was acknowledged before me on July 29, 2014, by John E. Carter,
as Chief Executive Officer of Carter Validus Mission Critical REIT II, Inc., a
Maryland corporation, which is the general partner of Carter Validus Operating
Partnership II, LP, a Delaware limited partnership, which is the sole member of
HC-11250 FALLBROOK DRIVE, LLC, a Delaware limited liability company, on behalf
of said limited liability company.

 

(SEAL)    

/s/ Elizabeth Fay

    Notary Public My Commission Expires:     Print Name of Notary: 08/24/2015  
 

Elizabeth Fay

 

KeyBank/Carter Validus Operating Partnership II, LP – Cy-Fair Surgery Center –

Signature Page to Assignment of Leases and Rents



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

ALL OF THAT 2.6328 ACRES (114,684 SQUARE FEET) BEING ALL OF RESTRICTED RESERVE
“A”, IN BLOCK ONE OF CY-FAIR SURGERY CENTER, A SUBDIVISION IN HARRIS COUNTY,
TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF, RECORDED IN FILM CODE NO. 358120,
OF THE MAP RECORDS OF HARRIS COUNTY, TEXAS (“H.C.M.R.”). SAID 2.6328 ACRE TRACT
ALSO BEING THAT SAME TRACT RECORDED IN HARRIS COUNTY CLERKS FILE NUMBER
(H.C.C.F. NO.) U535691 AND BEING MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS
AS FOLLOWS:

(BEARINGS ARE BASED IN FILM CODE NO. 358120 H.C.M.R.)

BEGINNING at a capped iron rod found (Prejean) in the east right-of-way (R.O.W.)
line of Steepletop Drive (width varies) marking the northwest corner of the
herein described tract and the southwest corner of a certain called 1.8172 acre
tract recorded in H.C.C.F. No. Y023725 known as Restricted Reserve “A”, Block 1
of CCNWN-ONE, according to the Map or Plat recorded in Film Code No. 587029
H.C.M.R.;

THENCE S 89° 58’ 15” E, along the common line of the north line of the herein
described trod with the south line of said 1.8172 acre tract, a distance of
375.00 feet to a capped iron rod found (Precision) marking the northeast corner
of the herein described trod and the northwest corner of a certain called 0.2079
acre tract recorded in H.C.C.F. No. Y023725;

THENCE S 00° 01’ 45” W, along the common line of the east line of the herein
described tract with the east line of said 0.2079 acre tract and a certain
called 3.877 acre tract recorded in H.C.C.F. No. Z357659 known as Restricted
Reserve “A”, Block 1 of Hearthstone Steeplechase Corner, according to the Map or
Plat recorded in Film Code No. 396089 H.C.M.R., at 136.35 feet passing a 5/8
inch iron rod found for the southwest corner of said 0.2079 acre tract and the
northwest corner of said 3.877 acre tract and continuing for a total distance of
402.61 feet to a 5/8 inch iron rod found in the north R.O.W. line of Fallbrook
Drive (100 feet R.O.W.) marking the southeast corner of the herein described
tract and the southwest corner of said 3.877 acre tract;

THENCE N 59° 58’ 15” W, along the north R.O.W. line of said Fallbrook Drive and
the south line of the herein described tract, a distance of 153.29 feet to a
P.K. nail found at the beginning of a tangent curve to the left comer for
corner;

THENCE in a Northwesterly direction, along the north R.O.W. line of said
Fallbrook Drive and the south line of the herein described tract, along with the
arc of said curve to the left having a radius of 2050.00 feet, an arc length of
277.91 feet, a central angle of 07° 46’ 03’’ and a chord bearing and distance of
N 63° 51’ 17” W-277.70 feet to a capped iron rod found (Precision) at a point of
reverse curve for corner;

 

Exhibit A – Page 1 of 2



--------------------------------------------------------------------------------

THENCE in a Northwesterly direction, along the east R.O.W. line of said
Steepletop Drive and the west line of the herein described tract, along with the
arc of a curve to the right having a radius of 25.00 feet, an arc length of
32.52 feet, a central angle of 74° 31’ 11’ and a chord bearing and distance of N
30° 28’ 43” W-30.27 feet to a capped iron rod found (Prejean) at a point of
tangency for corner;

THENCE N 06° 46’ 53” E along the east R.O.W. line of said Steepletop Drive and
the west line of the herein described tract, a distance of 165.44 feet to a
capped iron rod found (Prejean) at the beginning of a non-tangent curve to the
left corner for corner;

THENCE in a Northeasterly direction, along the east R.O.W. line of said
Steepletop Drive and the west line of the herein described tract along with the
arc of said curve to the left having a radius of 1290.00 feet an arc length of
13.69 feet, a central angle of 00° 36’ 29’ and a chord bearing and distance of N
12° 44’ 53” E-13.69 feet to the POINT OF BEGINNING containing 2.6328 acres of
land.

 

Exhibit A – Page 2 of 2